Citation Nr: 1737125	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  09-34 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lower back strain.

2.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis, left wrist.


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to February 1989, from August 1989 to March 1990, and from October 1990 to October 1994.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Since the rating decision was issued, jurisdiction of the case has been transferred to the RO in Pittsburgh, Pennsylvania.  

This matter was most recently before the Board in February 2012 when the Board remanded for additional development and to allow for original review of evidence by the RO.  

FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's disability picture when considering pain and the resulting limitation of motion, including flare ups is most closely approximates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  

2.  The Veteran is already in receipt of the maximum available rating for limitation of motion in his left wrist, and ankylosis of this wrist is not shown.

CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria are met for a rating of 20 percent and no greater for the low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014);
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, DCs 5237-5242 (2016).

2.  The criteria for a rating higher than 10 percent for loss of motion of left wrist are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5215 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further, the Board finds that the February 2012 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Merits of the Claim

I.  LEGAL CRITERIA RELEVANT TO INCREASED RATING CLAIMS 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage requirements represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155. The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.

A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Notably, the provision regarding the avoidance of pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.


II.  LOWER BACK STRAIN RATING

The Board finds when considering the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and DeLuca, the Veteran's disability for the entire period on appeal has been characterized by flare ups and pain that are best reflected in the range of motion under the 20 percent disability rating, and consequently the Board assigns the increased rating.  

The Veteran's back strain is rated under Diagnostic Code 5237.  38 C.F.R. 
§ 4.71(a).  Diagnostic Code 5237 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 135 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  Id.

Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").   

The Veteran most recently underwent a VA examination in September 2016.  The examination report indicates that the Veteran reports particular stiffness in the back in the morning, soreness from buttock down the thigh on the right side.  These symptoms occur between 3-4 times a week until the Veteran is able to stretch and move around more.  Additionally, the Veteran reports pain 3-5 times a week at a 4-5 out of 10 level that also lasts until the Veteran "loosens up."  The range of motion from the examination indicate abnormal or outside of normal range results, specifically forward flection went to 70 degrees, extension to 20, right lateral flexion to 20, left lateral flexion to 15, right lateral rotation to 20, and left lateral rotation to 20.  The examiner indicated that the range of motion contributes to a functional loss through decreased range of motion due to pain that limits bending and twisting of back.  The examiner further indicated that pain noted on examination causes functional loss at all tested measurements.  

With respect to repetitive use testing, the examiner indicated that there was no additional loss of function or range of motion after repetitions.  The examiner indicated there was no evidence of pain with weight bearing and no IVDS found.  While the examination was not conducted during a flare up, the report indicates that the Veteran experiences flare ups that significantly limit the Veteran's motion when they occur.  The results of the Veteran's September 2016 examination are consistent with the Veteran's private medical records which the Board has reviewed.  These records also demonstrate an increased pain and problems with flare ups.  The Board notes that the Veteran underwent Surgery in November 2006 for his back problems, and just as the Veteran has indicated, his medical records reveal a worsened state of back pain and associated symptomatology combined with both surgical and non-surgical treatment like physical therapy and medication.  

While the rating criteria alone might still allow only for a 10 percent rating for the range of motion alone, the Board finds that when considering the Veteran's reports of increased pain and the impact of the Veteran's flare ups under the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and DeLuca, the Veteran's disability for the entire period on appeal is most appropriately reflected by the 20 percent disability rating.  

The evidence of record indicates that the Veteran's forward flexion is well beyond the required 30 degrees of limitation, both with pain and without pain, and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  Thus, the preponderance of the competent and probative evidence of record is against a finding of a rating in excess of 20 percent

The Board is aware of the requirements for medical examinations as addressed most recently by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), however the Board considers the VA examination adequate because it is based on knowledge of the history, consideration of the Veteran's lay statements, and a clinical examination with observations applicable to the rating criteria.  The Board acknowledges that ranges of passive motion were not measured or noted as required by 38 C.F.R. § 4.59.  However, in this case any error is not prejudicial to the Veteran because a range of motion assisted by an examiner would likely be greater than that shown by active motion.  In simple terms, it is unlikely that the Veteran would be unable to bend as far if someone were pressing on his back, rather than the Veteran choosing himself where to stop.  Therefore the Board finds that based upon all of the evidence of record, the Veteran is entitled to a 20 percent disability rating for his low back disorder for the entire period on appeal.  

III. LEFT WRIST RATING 

The Board denies entitlement to a rating in excess of the 10 percent rating for loss of motion of the left wrist under 38 C.F.R. § 4.71a, DC 5215 because the Veteran is already receiving the maximum rating for limited motion under the relevant rating criteria. 

Under 38 C.F.R. § 4.71a, DC 5215, a 10 percent rating is assigned for limitation of dorsiflexion of the wrist less than 15 degrees.  A 10 percent rating may also be assigned when palmar flexion is limited in line with forearm.  Id.  There is no differentiation in the ratings assigned for the major and minor hands under DC 5215.  Separate 10 percent ratings may not be assigned under DC 5215 for both limitation of dorsiflexion and limitation of palmar flexion.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise). 

Normal range of motion of the wrist is 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmar flexion, 0 to 45 percent ulnar deviation, and 0 to 20 percent radial deviation.  38 C.F.R. § 4.71, PLATE I (2016).

Under DC 5214, a 20 percent rating is assigned for favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion of the minor extremity (non-dominant side).  A 30 percent rating is assigned for favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion of the major extremity (dominant side) or any other position, except favorable of the minor extremity.  A 40 percent rating is assigned for any other position, except favorable of the major extremity or unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation of the minor extremity.  A 50 percent rating is assigned for unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation of the major extremity.

On review of all evidence, both lay and medical, the Board finds that a rating higher than 10 percent is not warranted for the Veteran's left wrist disability.  A 10 percent rating is the maximum available rating under DC 5215.  The other ratings require a presence of ankylosis.  In the present case, the Veteran most recently underwent a VA examination for both wrists in September 2016.  The examination did not reveal, and the Veteran has not claimed, that there is ankylosis in the left wrist.  While range of motion measurements for the left wrist were outside the normal range, and worse compared to the right wrist, there is no higher rating that may be granted even when considering flare ups and the other factors under 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca.  As the Veteran is already in receipt of the maximum available rating under this code, a rating higher than 10 percent under DC 5215 is simply not available.  The Board has reviewed the Veteran's private treatment records but these too do not support a rating that would include ankyloses or other considerations.  To the extent the September 2016 VA examination could be considered to not comply with Correia, the Board notes that because the Veteran is in receipt of the max rating, there is simply no prejudice to be found in any non-compliance.  

ORDER

Entitlement to an evaluation in excess of 20 percent and no greater during the entire period on appeal for lower back strain is granted.  

A rating higher than 10 percent for traumatic arthritis and loss of motion of the left wrist is denied.


____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


